

116 HR 5372 IH: Safety Net Health Plan Employee Student Loan Forgiveness Fairness Act
U.S. House of Representatives
2019-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5372IN THE HOUSE OF REPRESENTATIVESDecember 9, 2019Mr. Smith of Washington (for himself and Ms. Schrier) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo clarify that employees of safety net health plans are eligible for loan forgiveness under the
			 Public Service Loan Forgiveness Program.
	
 1.Short titleThis Act may be cited as the Safety Net Health Plan Employee Student Loan Forgiveness Fairness Act. 2.Public Service Loan Forgiveness for employees of safety net health plans (a)In generalSection 455(m)(3) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(3)) is amended—
 (1)in subparagraph (B), by inserting at an organization that is a safety net health plan (as such term is defined in subparagraph (C)),  after school-based services,; and (2)by adding at the end the following new subparagraph:
					
						(C)Safety net health plan
 (i)In generalThe term safety net health plan means any entity with net premiums written for health insurance for United States health risks that is described in clause (ii) or (iii) of section 57.2(b)(2) of title 26, Code of Federal Regulations (as such section is in effect on October 1, 2019).
 (ii)Other terms definedFor the purposes of this subparagraph, the terms net premiums written and United States health risks have the meanings given such terms in section 57.2 of title 26, Code of Federal Regulations (as such section is in effect on October 1, 2019)..
 (b)Application of amendmentsIn carrying out the Public Service Loan Forgiveness Program under section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)), with respect to the calculation of the employment period of a borrower who is or was employed by a safety net health plan (as defined in such section, as amended by this Act), and the number of qualifying monthly payments made by such borrower for the purposes of loan forgiveness under such section, the Secretary of Education shall include any such employment performed, and any such monthly payments made, after the date of enactment of the Higher Education Opportunity Act of 2008 (Public Law 100–15).
			